SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 13, 2012 Commission File Registrant, State of Incorporation, Address of I.R.S. Employer Employer Number Principal Executive Offices and Telephone Identification Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 NV ENERGY Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 TABLE OF CONTENTS Item2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant SIGNATURES 2 Item2.03Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant. On April 13, 2012, Nevada Power Company d/b/a NV Energy (“NPC”), a wholly-owned subsidiary of NV Energy, Inc., borrowed $120 million at a rate of 1.75% under its $500 million revolving credit facility with Wells Fargo Bank National Association, as administrative agent, to fund the principal and interest payment of approximately $130 million for the current maturity of its 6.5% General and Refunding Mortgage Bonds, Series I, due April 15, 2012 (the “Series I Bonds”).The remaining $10 million outstanding on the Series I Bonds was paid with available cash on hand. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:April 17, 2012 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Nevada Power Company d/b/a NV Energy (Registrant) Date:April 17, 2012 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer 4
